Title: To Benjamin Franklin from Jonathan Williams, Jr., 7 March 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes March 7. 1780.
Doctor Bancroft gave me your Favour of the 26 Feb. & Mr Chaumonts Letters desiring me to send as much as I could of the Cloathing to Rochelle with the greatest Expedition. I accordingly went to Work to Bale up what was ready & had loaded two Waggons after a deal of Trouble & Difficulty with the Custom House. When the Waggons went to the Barrier there was a Demand of 1/30th of the Whole value for les Droits dominal of the Duc de Fitz James this would have been a Sum of near 2000 Livres only for those two waggon loads. I consulted with Doctor Bancroft & we determined to prefer water Carriage rather than submit to this exorbitant Demand. I was obliged to allow a Dedomagement to the Waggoners for their expences & loss of Time. I have now got those & a few Bales more on board a small Vessell which goes away to night & I hope will be at la Rochelle in Time. I have done all that was possible to do & have got away but a small quantity at last but I expect it will be as much as the Frigate will take, for Ships of War have in general but little Room. I am convinced of the old proverb “the more haste the worst Speed.” This hurrying away a Part of the Supplys delays the remainder. It is in general best to give reasonable Time for An Operation & I believe in the End it turns out more expeditious.— I did not mistake Socks for Stocks for it is mentioned in the Order “of the same Quality with the Feet of the Stockings.” Being in suspence about the Buckles & knowing the necessity of Dispatch I had ventured to order them. I have since countermanded the Order but I have agreed to take all that are ready, which is reasonable. I have issued but few Bills yet & those only to procure Cash to replace the advances I had made for the Shoes Linnen & workmanship which all require Cash: you have inclosed a List of what I have hitherto issued.— I will keep on the shoemaking but as it goes slowly, when it goes on well I will have Leather ready for the Time of Shipping. I inclose you a Letter for Mr Poulze as you desire it is a Copy of my last, but I have altered the Date.
I will take care of the Boxes of Types as you direct as soon as they arrive.
Mr Gridly one of my arbitrators had desired me to request you to order him a Passage in the Alliance as his Health requires his immediate Return. I told him I would write to you & I wish you may oblige him but I wish more that you may favour my uncle with a Passage out. I have many Reasons for wishing he was with his Family but his long absence is of itself a sufficiently strong one.
I have a few Pounds of Babery or myrtle Wax of which I will send you some by the return of Doctor Bancroft. I shall be obliged to you if you will give me a Receipt how to make Crown Soap of it, I want to try the Experiment & it may serve to make this Wax an Article of Commerce here, at present it is not known.
I am ever with great Respect Your dutifull & affectionate Kinsman
Jona Williams J

My Wife joins in Duty & Love to you. Bien des Excuses a M. Chaumont pour n’avoir pas repondu ses derniers par ce Courier. Je le ferois par l’ordinaire prochain.

 
Notation: J Williams Mar 7. 80
